NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


         AMANDA RACHELLE CHOWNS, Petitioner/Appellant,

                                        v.

              TYLER RAE MARKWICK, Respondent/Appellee.

                           No. 1 CA-CV 18-0576 FC
                                FILED 5-23-2019


           Appeal from the Superior Court in Mohave County
                       No. S8015DO201700600
          The Honorable Douglas Camacho, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Amanda Rachelle Chowns, Kingman
Petitioner/Appellant

Tyler Rae Markwick, Kingman
Respondent/Appellee



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jennifer M. Perkins joined.
                        CHOWNS v. MARKWICK
                          Decision of the Court

W E I N Z W E I G, Judge:

¶1            Amanda Chowns (“Mother”) appeals the superior court’s
legal decision-making and parenting time order. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Tyler Markwick (“Father”) are the parents of
L.M., born in 2016. Mother petitioned the superior court to establish legal
decision-making authority and parenting time in August 2017. Father
responded. Mother and Father each requested sole legal decision-making
authority and full parenting time. Mother and Father later agreed to a
parenting-time plan but could not agree on legal decision-making or child
support.

¶3            On August 30, 2018, the court conducted a hearing on
Mother’s petition. Mother and Father testified. The court “state[d] its
findings and place[d] its [o]rders on the record” and issued its written
decision the same day, awarding Mother and Father joint legal decision-
making authority over L.M. but granting Mother presumptive decision-
making authority. The court also ordered (1) the parties to follow their
parenting-time agreement, (2) Father to pay $399 per month in child
support, (3) Mother to provide L.M. medical insurance, and (4) Mother and
Father to each pay 50% of L.M.’s uncovered dental and orthodontia
expenses. Mother timely appealed but provided no transcript of the
hearing. We have jurisdiction pursuant to A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶4            Although framed as an appeal of the court’s order on
parenting time and decision making, Mother actually seeks to modify the
terms of that order based on events after “the court’s hearing.” She seeks
“full custody” 1 of L.M. because Father is homeless, has shown little interest
in L.M. and has not paid child support. She has also heard that Father is
“drinking heavily and doing drugs.” But Mother never moved for
modification or raised her arguments in the superior court, and we do not
consider them in the first instance. Englert v. Carondelet Health Network, 199


1       Arizona no longer uses the term “custody,” but we assume Mother’s
use of the term refers to legal decision-making and parenting time. See In
re Marriage of Friedman & Roels, 244 Ariz. 111, 118, ¶ 29, n.1 (2018) (“[T]he
legislature abolished the principle of ‘child custody’ in 2012 and replaced it
with ‘parenting time’ and ‘legal decision-making.’”).


                                      2
                         CHOWNS v. MARKWICK
                           Decision of the Court

Ariz. 21, 26, ¶ 13 (App. 2000) (“[W]e generally do not consider issues, even
constitutional issues, raised for the first time on appeal.”).

¶5            Mother must first ask the superior court to modify its order
awarding joint legal decision-making and parenting time based on changed
circumstances. Ariz. R. Fam. Law P. 91 (rules for modifying legal decision-
making and parenting time orders); A.R.S. §§ 25-403, -411 (requirements for
modifying legal decision-making and parenting time); Engstrom v.
McCarthy, 243 Ariz. 469, 472, ¶ 10 (App. 2018) (court must first find a
sufficient change in circumstances before modifying legal decision-making
and parenting time orders). Mother may then appeal any unfavorable final
decision from the superior court. If Mother files another appeal, however,
she should remember to provide this court with any relevant transcripts
from the superior court. Johnson v. Elson, 192 Ariz. 486, 489, ¶ 11 (App. 1998)
(“When no transcript is provided on appeal, the reviewing court assumes
that the record supports the trial court’s decision.”).

                                CONCLUSION

¶6            We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3